Fourth Court of Appeals
                                           San Antonio, Texas
                                                  August 14, 2018

                                               No. 04-18-00516-CR

                                                Moses Eli AVILA,
                                                   Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR7607
                            Honorable Lorina I. Rummel, Judge Presiding


                                                  ORDER
        The trial court imposed sentence in Cause No. 2017CR7607 on March 20, 2018.
Because appellant did not file a motion for new trial, the notice of appeal was due to be filed on
April 19, 2018. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of
appeal was due on May 4, 3028. TEX. R. APP. P. 26.3. On July 16, 2018, appellant filed a
“Motion for Leave to File Late Notice of Appeal/Continuance.” Because appellant did not
timely file a notice of appeal or timely file a motion for extension of time, it appears that we lack
jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).1

       We, therefore, ORDER appellant to show cause on or before August 29, 2018 why this
appeal should not be dismissed for lack of jurisdiction.



                                                                 _________________________________
                                                                 Irene Rios, Justice

1
  We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court